
	

113 S402 IS: To provide for the addition of certain real property to the reservation of the Siletz Tribe in the State of Oregon.
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 402
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for the addition of certain real property to
		  the reservation of the Siletz Tribe in the State of Oregon.
	
	
		1.Treatment of certain property
			 of the Siletz tribe of the State of OregonSection 7 of the Siletz Tribe Indian
			 Restoration Act (25 U.S.C. 711e) is amended by adding at the end the
			 following:
			
				(f)Treatment of
				certain property
					(1)In
				general
						(A)TitleThe
				Secretary may accept title to any additional number of acres of real property
				located within the boundaries of the original 1855 Siletz Coast Reservation
				established by Executive Order dated November 9, 1855, comprised of land within
				the political boundaries of Benton, Douglas, Lane, Lincoln, Tillamook, and
				Yamhill Counties in the State of Oregon, if that real property is conveyed or
				otherwise transferred to the United States by or on behalf of the tribe.
						(B)TrustLand
				to which title is accepted by the Secretary under this paragraph shall be held
				in trust by the United States for the benefit of the tribe.
						(2)Treatment as
				part of reservationAll real property that is taken into trust
				under paragraph (1) shall—
						(A)be considered and
				evaluated as an on-reservation acquisition under part 151.10 of title 25, Code
				of Federal Regulations (or successor regulations); and
						(B)become part of the
				reservation of the tribe.
						(3)Prohibition on
				gamingAny real property taken into trust under paragraph (1)
				shall not be eligible, or used, for any gaming activity carried out under the
				Indian Gaming Regulatory Act (25 U.S.C. 2701 et
				seq.).
					.
		
